Case: 1:12-cr-00589-DAP Doc #: 375 Filed: 07/08/20 1 of 3. PageID #: 4056




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                         )   CASE NO. 1:12 CR 589
                                                  )
               Plaintiff,                         )   JUDGE DAN AARON POLSTER
                                                  )
       vs.                                        )   OPINION AND ORDER
                                                  )
DWIGHT ERWIN HERRERA,                             )
                                                  )
               Defendant.                         )

       Before the Court is Defendant Dwight Erwin Herrera’s Pro Se Motion to Modify

Sentence Pursuant to 18 U.S.C. § 3582(c)(1). Doc #: 374. Therein, Herrera seeks appointment

of counsel to assist him in filing a motion for compassionate release. The Court will treat

Herrera’s filing as a Motion for Appointment of Counsel and Motion for Compassionate

Release.

       On October 24, 2014, Dwight Herrera was convicted, following a jury trial, of conspiracy

to possess and distribute at least five or more kilograms of cocaine, and traveling in interstate

commerce with the intent to conduct unlawful activity, i.e., cocaine distribution. On January 21,

2015, Hererra was sentenced to a prison term of 240 months on the conspiracy charge, and a 60-

month prison term on the racketeering charge, to be served concurrently. The Court also

imposed a consecutive 30-month prison term for committing these crimes during supervised

release from a previous Oklahoma federal conviction. The convictions and sentences were

affirmed on direct appeal. Herrera, who resides at Big Spring Federal Correctional Institution in

Texas, has a release date of February 4, 2032. He now seeks compassionate release based on the

COVID-19 pandemic and the following medical conditions: blindness, hypertension, prostate

issues and seizures.
Case: 1:12-cr-00589-DAP Doc #: 375 Filed: 07/08/20 2 of 3. PageID #: 4057




        The statute authorizing compassionate release, 18 U.S.C. § 3582(c)(1), contains an

exhaustion requirement. The exhaustion requirement mandates that a criminal defendant first

ask the Bureau of Prisons (BOP) to bring a motion for compassionate release on his behalf.

18 U.S.C. § 3582(c)(1). Thereafter, a defendant may file a motion for compassionate release in

the district court only after:

        the defendant has fully exhausted all administrative rights to appeal a failure of
        the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days
        from the receipt of such a request by the warden of the defendant’s facility,
        whichever is earlier . . ..

18 U.S.C. § 3582(c)(1)(A). This requirement is a “mandatory claim-processing rule” which

must be enforced when properly invoked. United States v. Alam, — F.3d —, 2020 WL

2845694, at *5 (6th Cir. Jun. 2, 2020). The rule is properly invoked when the government timely

raises it, but courts may enforce the exhaustion requirement sua sponte. See United States v,

Gayton-Garza, 652 F.3d 680, 681 (6th Cir. 2011); United States v. Jones, No. 1:16 CR 344, Doc

#: 64 at 2 (N.D. Ohio Jun. 9, 2020) (Polster, J.). The pending Motion is silent as to whether

Herrera has satisfied the exhaustion requirement. Accordingly, the Motion for Compassionate

Release is sua sponte dismissed without prejudice.

        Herrera may file a motion for compassionate release once he has presented his request to

the warden of his facility and either (1) he has exhausted all administrative rights to appeal the

failure of the BOP to bring a motion on his behalf, or (2) 30 days pass from the day the warden

received the request. This ruling acknowledges that the BOP is in the best position to know its

inmates’ medical conditions, the condition of its prisons, and the remedial actions taken. If the

BOP’s response is unsatisfactory, the longest a defendant has to wait before filing his motion in

the district court is 30 days after the warden receives it.

                                                  -2-
Case: 1:12-cr-00589-DAP Doc #: 375 Filed: 07/08/20 3 of 3. PageID #: 4058




       That said, the Court has issued a non-document order appointing a Federal Public

Defender to assist Herrera in preparing and filing a motion for compassionate release.

Non-document Order of 7/6/2020.

       Accordingly, the Motion for Appointment of Counsel is moot, and the Motion for

Compassionate Release is sua sponte dismissed without prejudice to filing post-exhaustion.

       IT IS SO ORDERED.



                                               /s/ Dan A. Polster July 8, 2020
                                             Dan Aaron Polster
                                             United States District Judge




                                               -3-
